Title: James W. Wallace to Thomas Jefferson, 13 September 1814
From: Wallace, James W.
To: Jefferson, Thomas


          
            Dear sir Aquia
   8 miles below Dumfries
 Sept 13th  14
            A stage passenger this (11 oclock AM) moment from Baltimore, says the Enemy has landed 12 miles below Baltimore; and that our army (17,000 strong) has gone to meet him.
            If Winder has the command of the Militia Baltimore will share the fate Washington.
            Respects to the Monticello family & Mrs & Mr Bankhead God bless you SirJames W. Wallace
          
          
            NB. I shall See you in a few days
            J W W
          
        